Citation Nr: 0905262	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  04-17 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Attorney Daniel G. Krasnegor


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to May 
1952.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In May 2006, the Board denied the Veteran's appeal for 
entitlement to service connection for a heart disorder.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2007, the 
Court vacated the Board's decision and remanded the case to 
the Board.  Pursuant to the Court's Remand, the Board 
remanded the case to the originating agency for further 
evidentiary development in August 2007.  The Veteran's appeal 
was again before the Board in July 2008, at which time the 
Board again remanded the case for further development by the 
originating agency.  The case has been returned to the Board 
for further appellate action.

This case was advanced on the docket upon motion of the 
appellant.  See 38 C.F.R. § 20.900(c) (2008).


FINDING OF FACT

A heart disorder was not present in service, was not 
manifested within one year of the Veteran's discharge from 
service, and is not etiologically related to service.


CONCLUSION OF LAW

A heart disorder was not incurred or aggravated during active 
duty and its incurrence or aggravation during such service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2008).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Where a Veteran served for at least 90 days during a period 
of war and manifests heart disease to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Analysis

The Veteran contends that he has a current heart disorder 
which is related to his active military service.  He also 
claims that he fell out while on active duty during a forced 
march and was sent to sick call, and that he was placed on 
light duty for approximately eight months due to undiagnosed 
heart damage.  The Veteran has also reported that he 
experienced multiple syncopal episodes during service which 
were brought on if he did anything other than walking.

The medical evidence of record indicates that the Veteran 
does have a currently diagnosed heart disorder.  Private 
treatment records show that the Veteran was treated in August 
1975 for paroxysmal atrial tachycardia.  A November 1975 
private treatment record shows that an echocardiogram 
confirmed the presence of ballooning mitral valve.  The 
record shows that the Veteran continued to receive treatment 
for his heart in the 1990's and was diagnosed during that 
time with mitral valve prolapse, paroxysmal atrial arrhythmia 
and coronary atherosclerosis.  See Social Security 
Administration Records, treatment records from R.O., MD, 
treatment records from D.S., MD and treatment records from 
Baptist Hospital.  In addition, treatment records from D.S., 
MD and Baptist Hospital show that in October 2000, the 
Veteran was diagnosed with presumed atherosclerotic coronary 
artery disease and in November 2000, he was diagnosed with 
asymptomatic myocardial ischemia.  

The Board also notes, as discussed below, that the Veteran 
was diagnosed with transient atrial fibrillation/paroxysmal 
atrial tachycardia, syncopal episodes, and concentric left 
ventricular hypertrophy with left atrial enlargement and 
preserved left ventricular ejection fraction at a December 
2007 VA examination.  Furthermore, during his August 2008 VA 
examination, the Veteran was diagnosed with paroxysmal atrial 
tachycardia and mild hypertensive heart disease.

The evidence of record does not show that the Veteran's 
currently diagnosed heart disorder was present within one 
year of his discharge from service in 1952 or that it is 
etiologically related to such service.  The Veteran's 
discharge examination dated May 1952 shows that the Veteran 
denied having a history of pain or pressure in the chest, and 
denied having a history of palpitation or pounding heart.  
Furthermore, clinical evaluation of the heart was normal.  
Service treatment records are also negative for any evidence 
of the Veteran being treated for a heart disorder in service, 
falling out during a forced march, or being placed on light 
duty for a heart condition.  Furthermore, as noted above, 
there is no post-service evidence of a heart disorder until 
1975, approximately 23 years after the Veteran's discharge 
from active duty.  

In addition, the December 2007 VA examiner opined that the 
Veteran's transient atrial fibrillation/paroxysmal atrial 
tachycardia is more likely than not caused by or related to 
hypertension and left atrial enlargement.  In reaching this 
conclusion, the examiner noted that there is no record of 
cardiac arrhythmias or other cardiac complaint during the 
Veteran's active service.  He also noted that the Veteran's 
concentric left ventricular hypertrophy with left atrial 
enlargement and preserved left ventricular ejection fraction 
are more likely than not caused by or related to 
hypertension.  

The August 2008 VA examiner opined that the Veteran's 
currently demonstrated paroxysmal atrial tachycardia and mild 
hypertensive heart disease are caused by or related to 
essential hypertension and not caused by or related to 
military service.  In an addendum submitted in September 
2008, the examiner noted that mild mitral and tricuspid 
regurgitation are consistent with natural aging in a 79-year 
old and are not caused by or related to military service.  
She also noted that risk factors for atrial fibrillation and 
paroxysmal atrial tachycardia are smoking history, coronary 
artery disease, hypertension and natural aging.  She also 
indicated that although she could not give the proximate 
cause of the Veteran's disorders without resorting to mere 
speculation, she opined that they were not caused by or 
related to military service.  The examiner also noted that 
the Veteran's risk factors for coronary artery disease 
included dyslipidemia, hypertension, smoking history, natural 
aging, gender and family history, and opined that the 
disorder was not caused by or related to military service.  
She also opined that the above-noted disorders were not the 
proximate cause of the Veteran's subjective complaints of a 
remote syncope during military service.

In another addendum to the August 2008 VA examination, the VA 
examiner indicated further that essential hypertension is 
primary rather than secondary hypertension, which indicates 
that it is not caused by or related to another medical 
condition.  She also noted that although essential 
hypertension is predominantly hereditary, it may be caused by 
or aggravated by obesity.  Finally, she opined that the 
Veteran's hypertension did not have its onset during military 
service and that it is not caused by or related to military 
service.

Accordingly, the Board finds that none of the medical 
evidence of record indicates that any of the Veteran's 
diagnosed heart conditions, including transient atrial 
fibrillation/paroxysmal atrial tachycardia, syncopal 
episodes, concentric left ventricular hypertrophy with left 
atrial enlargement and preserved left ventricular ejection 
fraction, paroxysmal atrial tachycardia and mild hypertensive 
heart disease are etiologically related to his active 
military service.

In support of his contention that his heart disorder is 
related to service, the Veteran has submitted lay statements 
dated in 2003 from his wife, who recalls that the Veteran has 
been treated for heart problems since 1952; his mother-in-
law, who recalls that the Veteran was treated during service 
for heart problems; a former co-worker, who recalls that the 
Veteran has taken medication for his heart for over 50 years; 
and three individuals who served with the Veteran in service, 
who recall that the Veteran fell out during a forced march in 
service, requiring him to be sent to sick call, and that he 
was placed on light duty.  His platoon sergeant recalled that 
the Veteran was on light duty for about eight months due to 
some heart damage that the doctors could not diagnose at the 
time.  

Lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons.  However, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation, which is required here.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Thus, the lay statements are competent evidence that the 
Veteran was receiving medical treatment, but not of the 
diagnosis of the condition for which he was treated.  
Similarly, the statements of fellow service members are 
competent to describe the incident in which the Veteran 
"fell out" during a forced march and went on sick call, and 
they are competent evidence that the Veteran had been placed 
on light duty for a time but, again, they are not competent 
evidence of a diagnosis.  

In evaluating these statements, the Board places greater 
weight on the contemporaneous evidence than on the 
recollections made approximately 50 years after the events in 
question.  In this regard, the Board notes that there has 
been some question concerning whether the Veteran's service 
treatment records were partially destroyed by a fire at the 
National Personnel Records Center in 1973.  The record, 
however, reflects that the Veteran's medical records were 
transmitted to the VA RO in Montgomery, Alabama in August 
1960; consequently, the Board concludes that it is unlikely 
that his service treatment records were affected by the 1973 
fire.  As the recollections in the 2003 statements are not 
supported by the contemporaneous medical records in service 
or after service, the Board gives them little probative 
weight, and gives greater weight to the contemporaneous 
records.

The evidence does not reflect that the Veteran or the 
individuals who provided the statements on his behalf 
currently possess the required specialized medical training 
and knowledge, nor is it contended otherwise.  Therefore, the 
Board concludes that these lay statements are not probative 
evidence of a medical nexus.  Similarly, the Veteran's lay 
statements are not competent evidence of the claimed nexus.  
None of the medical evidence concerning the Veteran's heart 
disorder suggests that the Veteran's current heart disorder 
is, in fact, related to a disease, injury, or event during 
the Veteran's active military service.

The preponderance of the evidence is against the claim.  
Accordingly, the claim should be denied.  38 U.S.C.A. § 5107 
(West 2002).

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in March 2003, prior to the initial 
adjudication of the claim, and in September 2007, the Veteran 
was provided with the required notice, to include notice that 
he submit any pertinent evidence in his possession.  The 
Board notes that, even though the letters requested a 
response within 60 days, they also expressly notified the 
Veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) (evidence must be received by the Secretary within 
one year from the date notice is sent).

The Veteran was provided the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in the September 2007 letter.  The Board acknowledges 
that this was after the unfavorable rating decision that is 
the subject of this appeal, but concludes that the timing of 
the notice does not prejudice the Veteran in this instance, 
as service connection has been denied.  Hence, matters 
concerning the disability evaluation and the effective date 
of an award do not arise here.

Finally, the Board notes that all available service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the Veteran was given 
appropriate VA examinations, and VA medical opinions were 
obtained.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the denied 
claim.  The Board is also unaware of any such outstanding 
evidence.  The Veteran's attorney has requested, in January 
2009, yet another VA medical opinion to address whether the 
Veteran's syncopal episodes in service might be a symptom of 
hypertension.  As the November 2008 addendum clearly stated 
the opinion that the Veteran's hypertension did not have its 
onset during military service, the Board concludes that 
obtaining an opinion to see if the syncope in service was due 
to hypertension is not necessary.  Furthermore, the Veteran's 
attorney argues in January 2009 that that the VA opinions and 
addenda of record do not comply with the Board's remand 
instructions, as they do not provide a rationale for the 
opinions expressed.  Although terse, the opinions and 
addenda, taken in total, provide both opinions and underlying 
rationale for the opinions expressed.  The Board, therefore, 
concludes and obtaining an additional medical opinion is not 
necessary.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the Veteran.


ORDER

Service connection for a heart disorder is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


